Citation Nr: 0509126	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-26 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis, claimed 
as a respiratory condition.

2.  Entitlement to service connection for a left foot skin 
rash.

3.  Entitlement to service connection for a right lung 
granuloma.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to medication taken for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1984 to 
March 1985 and from November 1990 to June 1991 with service 
in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The issues of entitlement to service connection for 
sinusitis, a right lung granuloma, and hypertension claimed 
as secondary to medication taken for sinusitis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's left foot skin rash which has been diagnosed as 
tinea pedis ("T. pedis") is not related to active service.


CONCLUSION OF LAW

A left foot skin rash, claimed as due to undiagnosed illness, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In July 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate her claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the July 2001 notice letter did not specifically advise 
the veteran to provide any evidence in her possession that 
pertains to her claim, she was informed to provide VA with 
information so that VA could obtain the evidence or to get 
the evidence herself and send it to VA.  The Board finds that 
the veteran was sufficiently put on notice as to the need for 
any available evidence to be received by VA and associated 
with the claims file, whether the evidence was in his 
possession, obtained by him, or obtained by VA.  In addition 
the Board notes that the July 2001 notice letter, which 
preceded the November 2001 rating decision, satisfies the 
timing element of the Pelegrini decision for the veteran's 
claim on appeal.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  The veteran has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of her claim.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with her claim for a left foot skin 
rash.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion.  38 U.S.C.A. § 
5103A(d)(1).  Such an examination is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  As discussed in more detail below, 
the evidence is absent complaints, findings or diagnoses of 
any left foot skin problems during service.  The Board, 
therefore, finds that the record contains sufficient evidence 
for a decision to be made on the claim.  

As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist her 
in accordance with the VCAA would serve no useful purpose.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

38 C.F.R. § 3.317 provides that VA shall pay compensation to 
a Persian Gulf War veteran who "exhibits objective 
indications of chronic disability" (manifested by certain 
signs or symptoms).  To qualify, the disability must become 
manifest to a degree of 10 percent or more prior to December 
31, 2006, and the disability cannot otherwise be attributable 
to any known clinical diagnosis.  "Objective indications" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
nonmedical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).  To be 
"chronic" a disability must have existed for six months or 
more or have exhibited intermittent episodes of improvement 
and worsening over a six-month period.  See 38 C.F.R. § 
3.317(a)(4).  

The veteran essentially claims that she is entitled to 
service connection for a skin rash on her left foot, which 
began after her return from the Gulf War, resulting from 
exposure to chemicals while she was stationed in Saudi 
Arabia.

A VA medical outpatient treatment record in August 2001 noted 
that the veteran present to dermatology for evaluation of red 
bumps on sides of left foot and near toes of left foot 
intermittently for the previous ten years.  The veteran 
reported that the lesions lasted for 1-3 months prior to 
resolution.  The physician noted, "Asymptomatic 
scratches/picks at lesion occ.  No improvement in past w/ use 
of TAC 0.1% crm to affected areas bid.  Start as "pus-filled 
bumps.""  The assessment was T. pedis.  

As the veteran's post-service skin left foot skin rash has 
been diagnosed as T. pedis, which is a known clinical 
diagnosis, the Board finds that there is no basis to allow 
service connection for skin rash as due to an undiagnosed 
illness.

With regard to the claim for direct service connection, the 
service medical records are absent complaints, findings or 
diagnoses of a disorder or abnormality of the skin.  In a May 
1991 record of medical care for Soutwest Asia Demobilization/ 
Redeployment, the veteran denied having any rash, skin 
infection, or sores.  In response to the question, "What 
diseases or injuries did you have while in the Southwest Asia 
region," the veteran acknowledged only having dysentery.  
There was no mention of any skin problems of any sort.  In 
her report of medical history in April 1991, the veteran 
denied having any skin diseases, and at an examination in May 
1991, the veteran's skin was evaluated as normal.  In her 
December 2001 notice of disagreement, the veteran stated that 
her conditions did not start until she got back from the Gulf 
War.  Thus, there is no medical evidence that shows that the 
veteran suffered from a skin disorder during service.  

There is similarly no competent medical evidence of record 
that links the veteran's left foot skin rash to any incident 
of service.

Although the veteran contends that her left foot skin 
disorder is related to his service, as a layman she is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the currently diagnosed 
T. pedis to any incident or incidents of service, service 
connection for a left foot skin rash must be denied.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for a left foot skin rash 
is denied.


REMAND

In January and September 2004, additional evidence relating 
to the issues of entitlement to service connection for 
sinusitis, a right lung granuloma, and hypertension was 
received at the Board.  This material did not contain a 
waiver of initial review by the VA regional office.  As the 
Board may not first consider such evidence in light of the 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir 2003) and 
38 C.F.R. § 20.1304, the Board has no alternative but to 
remand these issues for initial review of the additional 
evidence by the agency of original jurisdiction.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

The case should be reviewed on the basis 
of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


